Clifford F. Brown, J.,
concurring. I enthusiastically concur in the judgment of the court holding that retroactive application of R.C. 2305.11(B) would totally destroy an accrued- substantive right. Under the facts of this case, were appellant required to file her case either within one year of the effective date of the statute or within four years of the act of malpractice, she would be denied a reasonable time in which to file her claim, since the foreign object in her body was discovered long after those dates had passed.
I concur in the decision of the court, but take exception to language in the opinion approving the result reached in Baird v. Loeffler (1982), 69 Ohio St. 2d 533 [23 O.O.3d 458], and Meros v. University Hospitals (1982), 70 Ohio St. 2d 143 [24 O.O.3d 244]. In Baird, this court applied the amended statute to bar a fifteen-year-old person from bringing a medical malpractice action. In Meros, the amended statute was applied in the face of an allegation that the cause of action was concealed from the claimant, thereby denying her a reasonable time to bring suit.
I continue to believe that the plaintiff in Baird, being a minor, was not afforded a reasonable time in which to commence his malpractice action. I also believe that an allegation of concealment, such as in Meros should be factually determined by the trial court, and if established, should toll the statute of limitations. I am pleased to note the majority here apparently endorses this principle as well. See footnote 4 of the majority opinion.